DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the so-called “units” (acquisition, computing and notification) in claims 1-16. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-16, there are no definitions for the so-called “units” (acquisition unit and computing unit in claim 1, notification unit in claim 7) in the specification. The “unit” language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and claims 1-16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  
Claim 18 does not fall within at least one of the four categories of patent eligible subject matter because the claim recites software per se. Claim 18 only recites “A program […] that includes: an acquisition unit […] and a computing unit […]” which under broadest reasonable interpretation are merely computer code without more. There is no non-tangible computer-readable medium recitation or other structure that makes the claim patent eligible. Thus, the claim is rejected under 35 U.S.C. § 101.
Although the claim does not fall into one of the statutory categories, it has still been considered in the subject matter eligibility analysis below.

Claims 1-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites:
An information processing device comprising: an acquisition unit that acquires first input information that includes at least a first genetic test result and a first health examination result; and a computing unit that acquires a weight of each of a plurality of data on a basis of a category to which the first input information belongs and specifies the data to be notified from the plurality of data on a basis of the weight of each of the plurality of data.


The limitations of acquiring a genetic test and health examination result as a data input and applying various weights and categorization to the data input, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an information processing device and computing unit nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic computing device language, a computer system notifying about a set of data based on weights applied to the data, in the context of this claim, encompasses one skilled in the pertinent art to manually determine the details of the data input. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the computing unit and information processing device to perform the claimed acquisitions and analyses of specific information. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs and displaying selected information) such that it amounts no more than 
Furthermore, the dependent claims merely add to the abstract idea and do not limit the abstract idea or make a practical application thereof. The dependent claims detail inputting various types of information, the improvement of probability of the data being notified, determining whether and then indicating if an improvement to the data is made, and updating, adding or further processing data. All limitations that are abstract ideas themselves and add to the abstract idea of the independent claim. The dependent claims are thus directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of updating data and reflecting an improvement probability by the data to be notified, and the further statistical analyses of data in the limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The additional limitations from dependent claims merely detail a type of data input or calculated from one source or another, or the sending and receiving and storing and retrieving of See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2003/0167188 A1 to Hashiguchi et al., hereinafter “Hashaguchi.”.
	Regarding claim 1, Hashiguchi discloses An information processing device comprising: an acquisition unit that acquires first input information that includes at least a first genetic test result and a first health examination result (See Hashiguchi at least at Abstract; Paras. [0011]-[0013], [0043]-[0046], [0056]-[0070]; Figs. 1, 2); and a computing unit that acquires a weight of each of a plurality of data on a basis of a category to which the first input information belongs and specifies the data to be notified from the plurality of data on a basis of the weight of each of the plurality of data (See id. at least at Abstract; Paras. [0011]-[0013], [0043]-[0046], [0056]-[0070], [0079]-[0081]; Figs. 1, 2).  

wherein the computing unit performs learning processing on a category to which an already stored second input information belongs and the data associated with the second input information and thereby calculates the weight of each of the plurality of data in each category (See id. at least at Paras. [0056]-[0060], [0079]).  
 
	Regarding claim 11, Hashiguchi discloses all the limitations of claim 10 and further discloses wherein the second input information includes at least a second genetic test result and a second health examination result (See id at least at Paras. [0076]-[0081]).

Regarding claim 12, Hashiguchi discloses all the limitations of claim 11 and further discloses wherein the second input information further includes a second inquiry result (See id. at least at Paras. [0076]-[0081]).

Regarding claim 13, Hashiguchi discloses all the limitations of claim 1 and further discloses wherein the computing unit specifies a corresponding weight on a basis of an occurrence probability of each of the plurality of data (See id. at least at Paras. [0056]-[0060], [0079]-[0080]).

wherein the computing unit specifies the data having a largest weight among the weights of the plurality of data as the data to be notified (See id. at least at Paras. [0056]-[0060], [0079]-[0080]).

Regarding claim 15, Hashiguchi discloses all the limitations of claim 1 and further discloses wherein the computing unit adds new data to the plurality of data in a case where the new data is added to a report describing the data to be notified (See id. at least at Paras. [0056]-[0060], [0071]-[0078]; Figs. 9, 10).

Regarding claim 16, Hashiguchi discloses all the limitations of claim 1 and further discloses wherein the computing unit updates an occurrence probability of each of the plurality of data in a case where the data to be notified is notified (See id. at least at Paras. [0056]-[0060], [0071]-[0078]; Figs. 9, 10).

Regarding claims 17 and 18, claims 17 and 18 recite substantially the same limitations as included in independent claim 1. Therefore, independent claims 17 and 18 are rejected under the same grounds of rejection and for the same reasoning as applied to independent claim 1, above. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the n prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi in view of U.S. 2014/0257852 A1 to Walker et al., hereinafter “Walker.”

Regarding claim 2, Hashiguchi discloses all the limitations of claim 1, but may not specifically describe weighting the data and improving a probability related to the data. However, Walker teaches wherein the computing unit updates the weight of the data to be notified by reflecting an improvement probability by the data to be notified on the weight of the data to be notified as feedback to notification of the data to be notified (See Walker at least at Paras. [0072]-[0073], [0078]; Figs. 19B-E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hashiguchi to incorporate the teachings of Walker and provide improved probability and updated weighting of data. Walker is directed to an automated interactive health care application for patient care sending and receiving various data. Incorporating the interactive health care application and data sent and received as in Walker with the method and system for supporting a health checkup and disease probability as in Hashiguchi would thereby improve the applicability, efficacy and accuracy of the claimed information processing device, method of processing information and program. 

Regarding claim 3, Hashiguchi as modified by Walker teaches all the limitations of claim 2, and Walker further teaches wherein the computing unit calculates the improvement probability by the data to be notified on a basis of information indicating whether or not an improvement is made by the notification of the data to be notified (See id. at least at Paras. [0072]-[0073], [0078]; Figs. 19B-E).
	
Regarding claim 4, Hashiguchi as modified by Walker teaches all the limitations of claim 3, and Walker further teaches wherein the acquisition unit acquires the information indicating whether or not an improvement is made through a manual input (See id. at least at Paras. [0007], [0063], [0072]-[0078]).

Regarding claim 5, Hashiguchi as modified by Walker teaches all the limitations of claim 3, and Walker further teaches wherein the computing unit automatically calculates the information indicating whether or not an improvement is made (See id.).

Regarding claim 6, Hashiguchi as modified by Walker teaches all the limitations of claim 5, and Walker further teaches wherein the computing unit calculates the information indicating whether or not an improvement is made on a basis of the health examination result in a past and the health examination result at present (See id.).

Regarding claim 7, Hashiguchi discloses all the limitations of claim 1, and Walker further teaches a notification unit that notifies the data to be notified (See id at least at Paras. [0072], [0083], [0085]).


Regarding claim 8, Hashiguchi discloses all the limitations of claim 1, and Walker further teaches wherein the first input information further includes a first inquiry result (See id. at least at Paras. [0064]-[0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hashiguchi to incorporate the teachings of Walker and provide inputs including an inquiry result. Walker is directed to an automated interactive health care application for patient care sending and receiving various data. Incorporating the interactive health care application and data sent and received as in Walker with the method and system for supporting a health checkup and disease probability as in Hashiguchi would thereby improve the applicability, efficacy and accuracy of the claimed information processing device, method of processing information and program. 

wherein each of the plurality of data includes a comment provided from a medical doctor to a subject (See id. at least at Paras. [0024]-[0026], [0074], [0089], [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hashiguchi to incorporate the teachings of Walker and provide data that include a comment from a medical doctor. Walker is directed to an automated interactive health care application for patient care sending and receiving various data. Incorporating the interactive health care application and data sent and received as in Walker with the method and system for supporting a health checkup and disease probability as in Hashiguchi would thereby improve the applicability, efficacy and accuracy of the claimed information processing device, method of processing information and program. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











	/Victoria P Augustine/                                          Supervisory Patent Examiner, Art Unit 3686